Title: To James Madison from Thomas W. Fox, 1 June 1801
From: Fox, Thomas W.
To: Madison, James


Esteemed FriendFalmouth 1st. June 1801.
I beg leave to inform thee that there has lately been detained & sent into this port & Plymouth several Vessels under the American Flag, their Names &c. I take the freedom to send thee annexed—most of them I expect will be liberated very shortly—indeed the Owners of most of their Cargos obtained a Licence to permit these Vessels to load the Cargos & to discharge at Guernsey.
The American Seamen hereaway are generaly protected from the Press & Ships under the American Flag are much saught after, tho most of the Masters are affraid to go up the Mediterranean from the prospect of Hostilities with some of the Barbary powers.

A large Quantity of American Flour has been sold at 56/.s @ 70/.s ⅌ Barrel in the last Month, & had it not been for the large quantity of this article arriving from the United States I expect prices would have got up again. This part of the Nation is very tranqui⟨l.⟩
A great number of Ships touch here from the United States of America for orders and are permitted to proceed to any part of Europe the concerned chuse to order them. I am very respectfully Thy assured Friends

for Rob: W. Fox
Thos: W. Fox
 

   
   RC and enclosure (DNA: RG 59, CD, Falmouth, vol. 1). RC docketed by Wagner as received 28 July. The enclosed list included ten vessels (1 p.).


